Citation Nr: 0620962	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-08 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for bilateral tinnitus 
on an extraschedular basis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 2004, the issue of 
entitlement to an increased evaluation for bilateral tinnitus 
on an extraschedular basis was remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, for additional development.  The case is now before 
the Board for final appellate consideration.


FINDING OF FACT

The veteran's bilateral tinnitus does not result in marked 
interference with employment or frequent periods of 
hospitalization.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent on an 
extraschedular basis for bilateral tinnitus have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  There is no evidence in the claims 
file of particular circumstances that render impractical the 
application of the regular rating criteria to the veteran's 
bilateral tinnitus, nor is there any indication that the 
veteran's bilateral tinnitus has required any recent 
hospitalization.  There is no documentary evidence that 
because of his bilateral tinnitus the veteran has been 
uniquely economically harmed beyond the degree of disability 
anticipated at the current 10 percent evaluation.

A June 2005 decision by the Compensation and Pension Service 
of the Veterans Benefits Administration sets forth the 
veteran's contentions and reviews the evidence.  In essence, 
the decision notes that the available medical records do not 
demonstrate that the veteran's bilateral tinnitus warrants 
entitlement to an extraschedular evaluation.  

The veteran has submitted no employment records referring to 
any poor job performance stemming from his service-connected 
bilateral tinnitus, or any medical records showing frequent 
treatment of his bilateral tinnitus that would interfere with 
employment.  His own contentions do not support his claim.  
The veteran himself is not competent to provide a medical 
opinion.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As a result, his assertions 
cannot constitute competent medical evidence that his 
bilateral tinnitus presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board recognizes that the exceptional or unusual 
disability picture mentioned in section 3.321(b)(1) 
reasonably contemplates factors other than marked 
interference with employment or frequent periods of 
hospitalization.  Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  However, such factors would be apparent from the 
record and necessarily relate to the service-connected 
disability.  See, e.g., Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997) and Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  In this case, no such factors are apparent from a 
review of the record before the Board.

Overall, the record before the Board fails to show that the 
veteran's bilateral tinnitus constitutes an exceptional or 
unusual disability picture.  Thus, the record as a whole is 
strong evidence against the veteran's claim for an evaluation 
in excess of 10 percent for bilateral tinnitus, on an 
extraschedular basis.  

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2005).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in November 2004 and a 
supplemental statement of the case dated in July 2005 that 
specifically addressed the issue of entitlement to an 
increased evaluation for bilateral tinnitus on an 
extraschedular basis.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      
ORDER

An evaluation in excess of 10 percent for bilateral tinnitus 
on an extraschedular basis is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


